      Case 1:21-cv-02584-GHW-DCF Document 68 Filed 07/30/21 Page 1 of 5




                                                              RICH SNYDER
                                                              700 13th Street, NW
                                                              10th Floor
                                                              Washington, DC 20005-3960
                                                              Tel +1 202-777-4565
By ECF                                                        Fax +1 202-507-5965
                                                              richard.snyder@freshfields.com
Magistrate Judge Debra C. Freeman
United States District Court                                  July 30, 2021
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007
       Re:     Bookends & Beginnings LLC v. Amazon.com, Inc. et al., Case No. 21-cv-02584

Dear Magistrate Judge Freeman:

        Defendants, Amazon.com, Inc. and the Publishers1, respectfully submit this letter-motion
to stay discovery in this case for the same reasons that Defendants are seeking a stay of discovery
in In Re Amazon.com, Inc. eBook Antitrust Litigation, No. 1:21-cv-00351-GHW (S.D.N.Y. Jan.
14, 2021) (the eBooks Case), ECF Nos. 83, 86, and 92.
         Like the complaint in the eBooks Case, the Amended Complaint, ECF No. 65, in this case
purports to allege an antitrust conspiracy among the Publishers and Amazon to increase Amazon’s
market power to the detriment of the Publishers’ other retail booksellers. Am. Compl. ¶¶ 10, 17.
While the eBooks Case involves an alleged conspiracy to use so-called most favored nation’s
clauses in the sale of eBooks in the United States, Plaintiff here purports to allege a conspiracy to
price discriminate in the sale of print trade books in the United States. Like the eBooks Case
complaint, the complaint here fails to allege either a direct conspiracy or facts from which the
Court could infer the existence of a plausible conspiracy. Bell Atl. Corp. v. Twombly, 550 U.S.
544, 556 (2007) (plaintiff must allege “enough factual matter (taken as true) to suggest that an
agreement was made”). Like the eBooks Case complaint, the Amended Complaint here alleges a
nonsensical conspiracy among Publishers to damage themselves by increasing the market power
of their alleged single largest customer. The Amended Complaint also alleges only parallel conduct
(i.e., the existence of independent, vertical agreements between each Publisher and Amazon),
which is insufficient under Twombly to adequately plead an antitrust claim. Id.
        For all of these reasons, as well as others to be briefed in Defendants’ Motions to Dismiss,
Plaintiff is not entitled to proceed with discovery. As in the eBooks Case, Plaintiff seeks discovery
from the Defendants before the Court has had an opportunity to consider the sufficiency of the
allegations. But such threadbare and conclusory allegations of conspiracy are an insufficient basis
on which to start the intrusive and expensive engine of discovery. Ashcroft v. Iqbal, 556 U.S. 662,
684 (2009) (A plaintiff is “not entitled to discovery, cabined or otherwise,” unless it first makes

1
       “Publishers” refers collectively to Defendants Hachette Book Group, Inc., HarperCollins Publishers LLC,
       Macmillan Publishing Group LLC, Penguin Random House LLC, and Simon & Schuster, Inc.
      Case 1:21-cv-02584-GHW-DCF Document 68 Filed 07/30/21 Page 2 of 5




                                                                                                2|5




factual allegations sufficient to state a claim for relief.); Trump v. Vance, 480 F. Supp. 3d 460, 502
(S.D.N.Y. 2020) (“Moreover, generally speaking, discovery is not an entitlement in federal civil
actions, and the pleading standards under Rule 12(b)(6) are not a formality devoid of substance.
The Court should not ‘relax the pleading requirements’ of Rule 8 and allow even ‘minimally
intrusive discovery’ where the SAC has failed to state a claim.”), aff’d, 977 F.3d 198 (2d Cir.
2020). Plaintiff has already amended its complaint once, and still failed to meet its burden; it should
not be entitled to any additional discovery until the Court has determined whether the amended
complaint has a sufficient basis to proceed.2


                                                           Respectfully submitted,

                                                           /s/ Rich Snyder

                                                           Rich Snyder
                                                           Ilana Kattan
                                                           FRESHFIELDS BRUCKHAUS
                                                           DERINGER US LLP
                                                           700 13th Street, NW
                                                           10th Floor
                                                           Washington, DC 20005-3960
                                                           Telephone: (202) 777-4565
                                                           Facsimile: (202) 507-5965
                                                           richard.snyder@freshfields.com
                                                           ilana.kattan@freshfields.com

                                                           Attorneys for Defendant Hachette Book
                                                           Group, Inc.




2
       Contrary to Plaintiff’s allegation in the Amended Complaint, ECF No. 65, ¶¶ 47, 113, Defendants are not
       aware of a single regulatory investigation by government authorities focused on print books.
Case 1:21-cv-02584-GHW-DCF Document 68 Filed 07/30/21 Page 3 of 5




                                                                  3|5




                                   /s/ John E. Schmidtlein (with consent)

                                   John E. Schmidtlein
                                   Jonathan B. Pitt (#JP0621)
                                   WILLIAMS & CONNOLLY LLP
                                   725 Twelfth Street, N.W.
                                   Washington, D.C. 20005
                                   Telephone: (202) 434-5000
                                   Facsimile: (202) 434-5029
                                   jschmidtlein@wc.com
                                   jpitt@wc.com

                                   Attorneys for Defendant Amazon.com, Inc


                                   /s/ C. Scott Lent (with consent)

                                   C. Scott Lent
                                   ARNOLD & PORTER KAYE SCHOLER
                                   LLP
                                   250 W. 55th Street
                                   New York, NY 10019
                                   Telephone: (212) 836-8220
                                   Facsimile: (212) 836-8689
                                   scott.lent@arnoldporter.com

                                   Attorney for Defendant HarperCollins
                                   Publishers LLC
Case 1:21-cv-02584-GHW-DCF Document 68 Filed 07/30/21 Page 4 of 5




                                                                     4|5




                                   /s/ Joel Mitnick (with consent)

                                   Joel Mitnick
                                   Zachary P. Schrieber
                                   CADWALADER, WICKERSHAM &
                                   TAFT LLP
                                   200 Liberty Street
                                   New York, NY 10281
                                   Telephone: (212) 504-6555
                                   Facsimile: (212) 504-6666
                                   joel.mitnick@cwt.com

                                   Attorneys for Defendant Macmillan
                                   Publishing Group, LLC


                                   /s/ Saul P. Morgenstern (with consent)

                                   Saul P. Morgenstern
                                   Margaret Rogers
                                   ARNOLD & PORTER KAYE SCHOLER
                                   LLP
                                   250 W. 55th Street
                                   New York, NY 10019
                                   Telephone: (212) 836-7210
                                   Facsimile: (212) 836-8689
                                   saul.morgenstern@arnoldporter.com
                                   margaret.rogers@arnoldporter.com

                                   Attorney for Defendant Penguin Random
                                   House LLC
     Case 1:21-cv-02584-GHW-DCF Document 68 Filed 07/30/21 Page 5 of 5




                                                                     5|5




                                        /s/ Yehudah L. Buchweitz (with consent)

                                        Yehudah L. Buchweitz
                                        WEIL, GOTSHAL & MANGES LLP
                                        767 Fifth Avenue
                                        New York, NY 10153
                                        Telephone: (212) 310-8256
                                        Facsimile: (212) 310-8007
                                        yehudah.buchweitz@weil.com

                                        Jeff L. White
                                        2001 M Street, NW
                                        Washington , DC 20036
                                        Telephone: (202) 682-7059
                                        Facsimile: (202) 857-0940
                                        jeff.white@weil.com

                                        Attorneys for Defendant Simon &
                                        Schuster, Inc.


cc: All Counsel of Record (via ECF)
